  Case: 2:20-cv-02978-EAS-KAJ Doc #: 7 Filed: 09/15/20 Page: 1 of 2 PAGEID #: 95




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ROGER CHARLES DAY, JR.,


                       Plaintiff,
                                                      Case No. 2:20-cv-2978
                                                      Judge Edmund A. Sargus
        v.
                                                      Magistrate Judge Kimberly A. Jolson
RICHARD A. MILLER, et al.,

                       Defendants.

                                                  ORDER

       This matter is before the Court on Plaintiff’s Motion for Second Extension of Time (Doc.

6). The Court previously granted Plaintiff a 60-day extension of his deadline to file an objection

to the Undersigned’s Report and Recommendation. (See Doc. 5). In that Order, the Court stated

that “[n]o further extensions of this deadline will be granted.” (Id.).

       Plaintiff, nonetheless, requests a second extension for an “indefinite” period of time due to

the COVID-19 pandemic. (See Doc. 6). He asserts that, since August 21, 2020, there has been an

outbreak of COVID-19 at the Terre Haute Federal Correctional Institution where he is imprisoned.

(Id. at 1). According to him, that has resulted in a lockdown, which has prevented him from being

able to access the necessary legal materials to prepare his objection. (Id.).

       The Court granted Plaintiff’s First Motion for Extension on July 24, 2020. (See Doc. 5).

The COVID-19 outbreak at Terra Haute Federal Correctional Institution allegedly began on

August 21, 2020. (See Doc. 6 at 1). But Plaintiff does not explain what efforts he made to draft

his objections in between July 24, 2020 and August 21, 2020.

       Further, Plaintiff appears to misunderstand the purpose of an objection to a report and

recommendation recommending that a complaint be dismissed. Its purpose is not to present new
  Case: 2:20-cv-02978-EAS-KAJ Doc #: 7 Filed: 09/15/20 Page: 2 of 2 PAGEID #: 96




arguments to the Court based on additional legal research. Rather, a plaintiff is obligated to explain

why the complaint he or she has submitted to the Court states a claim upon which relief may be

granted. Plaintiff does not need an indefinite extension of time to accomplish this task.

       The Motion is GRANTED in part and DENIED in part. Plaintiff shall file any objection

to the Undersigned’s Report and recommendation on or before October 16, 2020. The Court will

not grant any further extensions of this deadline.

       IT IS SO ORDERED.



Date: September 15, 2020                       /s/Kimberly A. Jolson
                                               KIMBERLY A. JOLSON
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
